DETAILED ACTION
Status of the Claims
Claims 24-51 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final

Claim Objections
The following claims are objected to because of the following informalities: Claim 51 is objected to under 37 C.F.R. § 1.75 as being a substantial duplicate of claim 24.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.

Claim Rejections – pre-AIA  35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24-51 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
B.	The phrase, “at least one drug dispersed in the drug delivery matrix so as to release a safe and therapeutically effective quantity of the drug to the eye for each of a plurality of days,” in claims 24 and 51 is indefinite.  The term, “safe,” in claims 24 and 51 is a relative term which renders the claim indefinite.  The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Subsequent claims 25-50 depend on claim 24 and are thus, indefinite as well.  See MPEP § 2173.05(b)
Further clarification is required.

Allowable Subject Matter
Claims 24-51 are drawn to allowable subject matter pending address of the objections and indefiniteness issues noted above.  It is further noted that US 10,736,774 (matured from Appl. No. 16/003,857), US 10,004,636 (matured from 15/230,275), and US 9,421,126 (matured from 13/151,001) have been considered, and the instant claims are distinguishable in terms of the “outer suture comprising one or more tubular segment of a drug delivery matrix” of independent claims 24 and 51.  US 4,540,417 to Poler is noted as a reference of interest as to the closest prior art.







Conclusion
Claims 24-51 are rejected.  No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611